DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 05, 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 10, 12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0362272 A1 to Ahn et al. (“Ahn”) in view of U.S. Patent No. 6,146,977 to Sera (“Sera”).			As to claim 1, although Ahn discloses an image sensing device, comprising: a substrate (466) configured to provide pixel regions (405) that are separated from one another by a first isolation structure (410); a photoelectric conversion element (470) disposed under a well region (436) in each of the pixel regions (405), the well region (436) disposed in the substrate (466) and having impurities with a first conductivity type As to claim 2, Ahn further discloses wherein the first isolation structure (410) includes a trench isolation structure (410) including insulation material (412) in a trench formed by etching of the substrate (466) (See Fig. 4, ¶ 0079, ¶ 0087) (Notes: “by etching” is a product-by-process limitation).							As to claim 3, Ahn further discloses wherein the first isolation structure (410) passes through the substrate (466), and has a shape that surrounds each of the pixel regions (405) (See Fig. 2, Fig. 4, ¶ 0060, ¶ 0079, ¶ 0087).						As to claim 4, Ahn in view of Sera further discloses wherein the first conductivity type (p) is P-type (See Ahn ¶ 0071 and Sera Fig. 10, Column 1, lines 15-37).			As to claim 5, Ahn further discloses wherein the first transistor (at 426) includes: a transfer transistor (at 426) configured to transmit photocharges generated by the photoelectric conversion element (470) to the floating diffusion (FD) region (424) (See Fig. 4, ¶ 0063, ¶ 0083).											As to claim 6, Ahn further discloses wherein the second transistor (at 428/430/432) includes at least one of: a reset transistor (at 432) configured to initialize the floating diffusion (FD) region (424) in response to a reset signal; a source follower transistor (at 428) configured to generate a pixel signal corresponding to photocharges stored in the floating diffusion (FD) region (424); or a selection transistor (at 430) configured to output the pixel signal to a column line in response to a selection signal As to claim 10, Ahn further discloses wherein some of the pixel regions (405) include floating diffusion (FD) regions (424) that are located around corner regions of each of the some of the pixel regions (405) (See Fig. 4).						As to claim 12, Ahn further discloses wherein the first transistor (at 426) includes: a vertical gate (426) that couples the photoelectric conversion element (470) to the floating diffusion (FD) region (424) through a vertical channel (See Fig. 4, ¶ 0063, ¶ 0083).												As to claim 14, Ahn in view of Sera further discloses wherein the first active region (at first transistor/at separated regions), the second active region (at second transistor/ at separated regions), and the second isolation structure (422/102, 105, 108) are located over the photoelectric conversion element (470) (See Ahn Fig. 4, ¶ 0080).		As to claim 15, although Ahn discloses an image sensing device, comprising: a pixel region (405) disposed in a substrate (466) and configured to generate an electrical signal in response to incident light; a first active region (at first transistor) and a second active region (at second transistor) that are disposed in a well region (436) of the substrate (466); a first transistor (at 426) disposed in the first active region (at first transistor); and a second transistor (at 428/430/432) disposed in the second active region (at second transistor) (See Fig. 2, Fig. 4, Fig. 5, ¶ 0058, ¶ 0059, ¶ 0060, ¶ 0063, ¶ 0069, ¶ 0070, ¶ 0071, ¶ 0072, ¶ 0073, ¶ 0074, ¶ 0075, ¶ 0076, ¶ 0079, ¶ 0080, ¶ 0081, ¶ 0083, ¶ 0087), Ahn does not further disclose the first active region and the second active region that are electrically isolated from each other by an impurity region in the well region, the well region and the impurity region including impurities having a As to claim 16, Ahn further discloses wherein the first transistor (at 426) includes: a transfer transistor (at 426) configured to transmit photocharges generated by a photoelectric conversion element (470) to a floating diffusion (FD) region (See Fig. 4, ¶ 0063, ¶ 0083).											As to claim 17, Ahn further discloses wherein the second transistor (at 428/430/432) includes at least one of: a reset transistor (432) configured to initialize the floating diffusion (FD) region in response to a reset signal; a source follower transistor (428) configured to generate a pixel signal corresponding to the photocharges stored in As to claim 18, Ahn in view of Sera further discloses wherein: the first conductivity type (p) is P-type and the impurity region (105, 108) is disposed in an upper region of the well region (436/101), the impurity region (105, 108) having a predetermined depth (See Ahn Fig. 4, ¶ 0071 and Sera Fig. 10).					As to claim 19, Ahn further discloses wherein the pixel region (405) is surrounded by a trench isolation structure (410) and separated from another pixel region (405) (See Fig. 2, Fig. 4, ¶ 0060, ¶ 0079, ¶ 0087).						As to claim 20, Ahn in view of Sera further discloses wherein the impurity region (105, 108) is disposed without overlapping a trench isolation structure (410) that passes through the substrate (466) (See Ahn Fig. 2, Fig. 4, ¶ 0060, ¶ 0079, ¶ 0087 and Sera Fig. 10).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0362272 A1 to Ahn et al. (“Ahn”) and U.S. Patent No. 6,146,977 to Sera (“Sera”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2018/0102392 A1 to Hwang (“Hwang”). The teachings of Ahn and Sera have been discussed above.			As to claim 7, although Ahn discloses a ground (434) in the well region (436) and configured to be isolated from the first active region (at first transistor) and the second active region (at second transistor) by the well region (436) (See Fig. 4, ¶ 0074), Ahn and Sera do not specifically disclose further comprising: a tap region disposed in As to claim 8, Ahn in view of Hwang further discloses wherein: the tap region (434/216) is located adjacent to the first active region (at first transistor) in a first direction; and the second active region (at second transistor) is located adjacent to the first active region (at first transistor) in a second direction perpendicular to the first direction (See Ahn Fig. 4).		
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0362272 A1 to Ahn et al. (“Ahn”) and U.S. Patent No. 6,146,977 to Sera (“Sera”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2018/0220093 A1 to Murao et al. (“Murao”). The teachings of Ahn and Sera have been discussed above.										As to claim 9, although Ahn discloses wherein the pixel regions (405) are arranged in a matrix structure including rows and columns to form a pixel group (See Fig. 2, Fig. 4), Ahn and Sera do not further disclose wherein the pixel regions include first to sixth pixels which are arranged in a matrix structure including 3 rows and 2 columns to form a pixel group, wherein, in the pixel group, the floating diffusion (FD) regions in the first to fourth pixels are arranged next to one another and the second transistors in the third to sixth unit pixels are arranged next to one another.			However, Murao does disclose wherein the pixel regions (CHIP A) include first to sixth pixels which are arranged in a matrix structure including 3 rows and 2 columns to form a pixel group, wherein, in the pixel group, the floating diffusion (FD) regions (FD) in the first to fourth pixels are arranged next to one another and the second transistors (RST/AMI/SEL) in the third to sixth unit pixels are arranged next to one another (See Fig. 14, Fig. 23, ¶ 0112) (Notes: the limitation “next” is defined as adjacent to; nearest: by DICTIONARY.COM such that the limitation is met).						In view of the teachings of Ahn and Murao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Murao to have wherein the pixel regions include first to sixth pixels which are arranged in a matrix structure including 3 rows and 2 columns to form a pixel group, wherein, in the pixel group, the floating diffusion (FD) regions in the first to fourth pixels are arranged next to one another and the second transistors in the third to sixth unit pixels are arranged next to one another because such an arrangement in combination with converter circuits allows the pixel signals to be converted sequentially As to claim 11, although Ahn discloses wherein: floating diffusion (FD) regions (424), first transistors (at 426), and second transistors (at 428/430/432) are arranged adjacent to each other in a first direction or in a second direction perpendicular to the first direction (See Fig. 2, Fig. 4), Ahn and Sera do not further disclose wherein: floating diffusion (FD) regions, first transistors, and second transistors are arranged symmetrical with respect to a boundary between two adjacent pixel regions that are adjacent to each other in a first direction or in a second direction perpendicular to the first direction.		However, Murao does disclose wherein: floating diffusion (FD) regions (FD), first transistors (TX), and second transistors (RST/AMI/SEL) are arranged symmetrical with respect to a boundary between two adjacent pixel regions (CHIP A) that are adjacent to each other in a first direction or in a second direction perpendicular to the first direction (See Fig. 14, Fig. 23, ¶ 0112) (Notes: the limitation “adjacent” is defined as lying near, close, or contiguous; adjoining; neighboring: by DICTIONARY.COM such that the limitation is met).										In view of the teachings of Ahn and Murao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Murao to have wherein: floating diffusion (FD) regions, first transistors, and second transistors are arranged symmetrical with respect to a boundary between two adjacent pixel regions that are adjacent to each other in a first direction or in a second direction perpendicular to the first direction because such an arrangement in combination with converter circuits allows the pixel signals to be converted sequentially .

Response to Arguments
Applicant's arguments with respect to claims 1 and 15 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Han et al. (US 2005/0156213 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/DAVID CHEN/Primary Examiner, Art Unit 2815